Title: Lambert Wickes to the Committee of Secret Correspondence, 16 June 1776
From: Wickes, Lambert
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas


Gentlemen,
On Board the Reprisal 16th June 1776.
I received your orders and Instructions by Mr. Bingham, the 14th Inst. but the Shallop with the provisions did not Arrive till this day. We have now got all the provision on board both from the Wasp and Shallop.
You may depend on my best endeavours in your Service to prosecute this Voyage with the Most expedition and Advantage in my power. My People, all to two are in good health, and the Officers are well Satisfied with this Cruize, hopeing thereby to render their Country an assential Service, as well as themselves. There is now One two Decker, two Frigates, one Twenty Gun Ship and a Sloop of War Lying in Old Kiln Road and we are waiting an Oppertunity to get out by them with impatience so that you may depend on our Embracing the first favorable oppertunity of getting out and proceeding on our intended Cruize. From Gentlemen Your most obliged humble Servant
Lambt. Wickes
 
Addressed: To / The Honble: Committee of Secret / Correspondance / Philadelphia
Endorsed: Onbd. the Reprisal. 16 June 1776 Capt Wickes / Letter Captain Wickes onboard the Reprisal 16. June 1776
